Citation Nr: 0904370	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.  

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for a left ankle 
disability. 

4.  Entitlement to service connection for pneumonia and 
bronchitis. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder. 

6.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1954 to February 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied the veteran's claims.  
The veteran indicated his disagreement with this decision in 
an October 2006 statement, and he perfected his appeal with 
the timely filing of a VA form 9 in March 2007.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

The issues of entitlement to service connection for a left 
ankle condition, pneumonia and bronchitis, an acquired 
psychiatric disorder and a sinus disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed diabetes 
mellitus existed during military service or for many years 
thereafter, nor is there any competent medical evidence 
relating his diabetes mellitus to his military service. 

2.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed sleep apnea 
existed during military service or for many years thereafter, 
nor is there any competent medical evidence relating his 
sleep apnea to his military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1011, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Sleep apnea was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
diabetes mellitus and sleep apnea.  As discussed elsewhere, 
the issues of entitlement to service connection for a left 
ankle condition, pneumonia and bronchitis, an acquired 
psychiatric disorder and a sinus disability are being 
remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 9, 2006, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The January 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the January 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA treatment records and private medical records. 

The veteran's service treatment records have not been 
associated with his VA claims folder, and the National 
Personnel Records Center (NPRC) indicated that these records 
were destroyed in a fire at the facility in 1973.  The Board 
is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.   

In this connection, the Board observes that where records are 
unavailable "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  See 
also Hayre, supra [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  So it is in this case.

The Board also observes that the veteran has not been 
accorded a VA compensation and pension examination with 
regard to his claims, and that medical opinions regarding the 
etiologies of those claimed disabilities have not been 
obtained.  However, for reasons explained immediately below, 
such an examination and medical opinion are not necessary 
with respect to these two issues.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has diabetes mellitus and sleep 
apnea.  The record is missing critical evidence of that an 
event, injury, or disease occurred in service, McLendon 
element (2), and the veteran's claims are being denied on 
that basis.  The outcome of this case thus hinges on matters 
other than those which are amenable to VA examination and 
medical opinion.  Specifically, resolutions of the claims of 
entitlement to service connection hinge directly or 
indirectly upon whether the veteran was the victim suffered 
an in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the veteran's 
service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  
In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in May 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for type II diabetes 
mellitus.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis 

The missing service treatment records 

As was indicated above, the veteran's service treatment 
records have been destroyed in a fire.  In circumstances in 
which service medical records may be missing, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

Discussion

With respect to Hickson element (1), current disability, 
multiple VA and private treatment records diagnose the 
veteran with diabetes mellitus.  Hickson element (1) has 
therefore been satisfied. 

With respect to Hickson element (2), in service disease or 
injury, there is no indication that diabetes existed in 
service or manifested within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  Private medical 
treatment records indicate that the veteran's diabetes had 
its onset in 2002, 45 years after he separated from service.  
See a patient profile from Anchor Medical Associates; see 
also a September 2003 VA outpatient treatment record 
indicating that the veteran was "recently diagnosed with 
type II" diabetes mellitus (emphasis added by the Board).  
Furthermore, during the May 2008 hearing the veteran 
testified that he was initially diagnosed with diabetes five 
years earlier, or approximately 2003.  See the May 2008 
hearing transcript, page 12. 
This is congruent with the medical evidence in the record.  
The veteran has not suggested any specific in-service cause 
of the diabetes.  

Accordingly, the medical evidence along with the veteran's 
own testimony indicates that his diabetes is of recent onset 
and did not manifest during military service or within one 
year thereafter. Accordingly, Hickson element (2) has not 
been met, and the claim fails on that basis alone.

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

In the absence of an in-service disease or injury, it follows 
that Hickson element (3),  medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's currently 
diagnosed diabetes mellitus to his military service.  

To the extent that the veteran contends that a medical 
relationship exists between his diabetes mellitus and 
military service, any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as noted above, the 
medical evidence indicates that the veteran's diabetes 
mellitus had its onset in 2002, or 45 years after the veteran 
left military service.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service has 
therefore not been demonstrated.  

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, as Hickson elements (2) and (3) have not 
been met.  The benefits sought on appeal are accordingly 
denied.

2.  Entitlement to service connection for sleep apnea. 

Analysis

As was noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), multiple VA and private 
treatment records diagnose the veteran with sleep apnea.  
Hickson element (1) has therefore been met. 

With respect to Hickson element (2),  the veteran testified 
that he was not diagnosed with sleep apnea until 1960, three 
years after separating from service.  See the May 2008 
hearing transcript, pages 4, 5, 22, 23.  However, the first 
medical evidence of sleep apnea comes from a June 2000 
private treatment record of Anchor Medical Associates.  In 
any event, there is no suggestion in the record that sleep 
apnea existed during service [there is no presumptive period 
after service for sleep apnea.]  

Accordingly, Hickson element (2) has not been met, and the 
veteran's claim fails on this basis. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's currently 
diagnosed sleep apnea to his military service.  To the extent 
that the veteran contends that a medical relationship exists 
between his sleep apnea and military service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu supra; see also 38 C.F.R. § 
3.159(a)(1) 

Concerning the provisions of 38 C.F.R. § 3.303(b), as noted 
above the first medical evidence of sleep apnea comes from a 
June 2000 private treatment note.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].  Competent medical evidence 
documenting continuous symptomatology is required.  
See Voerth, supra.  Such evidence is lacking.

In short, although the Board is of course aware that the 
veteran claims to have sleep apnea starting in 1960, three 
years after service, he has provided no medical evidence to 
that effect.  Continuity of symptomatology after service has 
therefore not been demonstrated.
  
Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.  

For the reasons stated above, the Board finds that the 
competent medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed sleep apnea 
was not incurred in or aggravated during his active duty 
service.
Hickson elements (2) and (3) have not been met.  A 
preponderance of the evidence is against the claim.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied. 

Entitlement to service connection for sleep apnea is denied.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues of entitlement to service connection for a left ankle 
disability, pneumonia and bronchitis, an acquired psychiatric 
disorder and a sinus disability must be remanded for further 
development as detailed below.

3.  Entitlement to service connection for a left ankle 
disability. 

During the May 2008 hearing, the veteran testified that he 
sprained his left ankle while stationed in Germany.  He has 
indicated that his ankle continues to cause him problems and 
that he will re-sprain his left ankle every few years.  VA 
treatment records indicate that the veteran complained of 
foot pain in March 2003; the treatment report noted that the 
veteran had recently sprained an ankle [which ankle was not 
stated]. 

This issue presents certain medical questions which cannot be 
answered by the Board, namely whether the veteran has a 
current left ankle disability that is a residual of his 
claimed in-service ankle sprain.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  This question must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 





	(CONTINUED ON NEXT PAGE)


4.  Entitlement to service connection for pneumonia and 
bronchitis. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder. 

6.  Entitlement to service connection for a sinus disability.

The veteran has recently submitted additional medical 
evidence in the form of statements from Drs. S.A.H. and 
W.D.F.  These medical statements address the veteran's 
pneumonia and bronchitis, acquired psychiatric disorder and 
sinus disability.  This evidence has not been considered by 
the RO, and no waiver of initial RO consideration is of 
record.  See 38 C.F.R. §§ 19.31, 20.1304 (2008).  Indeed, the 
veteran specifically indicated in November 2008 that he 
desired initial review of this evidence by the Agency of 
Original Jurisdiction (AOJ).

Without a written waiver of initial RO consideration of the 
additional records, these issues must be returned to the 
agency of original jurisdiction for readjudication. 
See Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) 
[VA regulation allowing the Board to consider additional 
evidence without remanding case to the agency of original 
jurisdiction for initial consideration was invalid].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for an examination 
of the veteran.  The examiner should 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to (1) whether the veteran 
currently has a chronic left ankle 
disability (as opposed to isolated, 
unrelated ankle sprains) and if so (2) 
whether the identified disability is 
related to his military service, 
specifically the ankle sprain described by 
the veteran.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  VBA should then readjudicate the 
veteran's claims, taking into 
consideration all of the evidence then of 
record.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


